Case: 18-13841      Date Filed: 05/01/2020       Page: 1 of 21



                                                                                 [PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 18-13841
                               ________________________

                       D. C. Docket No. 8:16-cv-02534-CEH-CPT



LINDA MEDLEY,

                                                                           Plaintiff-Appellee,

                                            versus

DISH NETWORK, LLC,

                                                                       Defendant-Appellant.


                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                           _________________________

                                        (May 1, 2020)


Before JILL PRYOR and GRANT, Circuit Judges, and ROYAL, * District Judge.

   *
    Honorable C. Ashley Royal, Senior United States District Judge for the Middle District of
Georgia, sitting by designation.
              Case: 18-13841    Date Filed: 05/01/2020   Page: 2 of 21



ROYAL, District Judge:

      This appeal raises issues related to consumer debt collection practices on debt

Appellant Linda Medley contends was discharged in a voluntary Chapter 7

bankruptcy. Medley filed suit alleging Appellee DISH Network, LLC violated the

Florida Consumer Collection Practices Act (“FCCPA”) in its attempts to collect debt

it knew had been discharged in bankruptcy and in its direct contacts with Medley

knowing she was represented by counsel. In addition, Medley alleged DISH violated

the Telephone Consumer Practices Act (“TCPA”) by contacting Medley about the

debt with an automated dialing system after she revoked her consent to receive such

calls. The district court granted summary judgment in favor of DISH on all claims,

and Medley appeals. After careful review and with the benefit of oral argument, we

AFFIRM the district court on the TCPA claim and REVERSE and REMAND on

the FCCPA claims.

                               I.    BACKGROUND

      Appellant Linda Medley entered into a 24-month Digital Home Advantage

Plan Agreement (the “Agreement”) with DISH to receive satellite television services

in exchange for monthly payments. The Agreement included an option to participate

in the DISH Pause program. For a $5.00 monthly fee, the Pause program allowed

customers to temporarily suspend their satellite services and the charges for those

services, for up to nine months during the term of the Agreement. Upon participation


                                         2
              Case: 18-13841     Date Filed: 05/01/2020   Page: 3 of 21



in the Pause program, a customer’s 24-month term commitment would be extended

by the number of days she suspended her service.

   As part of the Agreement, Medley provided her cellular telephone number and

expressly authorized DISH “to contact [her] regarding [her] DISH Network account

or to recover any unpaid portion of [her] obligation to DISH, through an automated

or predictive dialing system or prerecorded messaging system.”

   Approximately eleven months into the two-year term of her contract, Medley

called DISH to cancel her services. Upon learning the amount of early termination

fees such cancellation incurred under the Agreement, however, she instead elected

to participate in the DISH Pause program.

   Approximately two months later, Medley, through her attorneys, filed a voluntary

Chapter 7 bankruptcy petition in the United States Bankruptcy Court for the Middle

District of Florida. Medley listed DISH TV and an amount of $831.74 on Schedule

F, the schedule requiring petitioners to list outstanding debt to unsecured creditors.

Medley did not list the Agreement on Schedule G, the schedule requiring petitioners

to list all executory contracts and unexpired leases of real or personal property.

Instead, she checked the box signifying she had no executory contracts and

unexpired leases and signed the schedules.

   Thereafter, the bankruptcy court entered its discharge order and discharged

Medley’s listed debts, including the $831.74 DISH amount that Medley listed on


                                          3
              Case: 18-13841     Date Filed: 05/01/2020   Page: 4 of 21



Schedule F. DISH wrote off the $831.74 amount but continued to bill Medley the

monthly $5.00 fee for the DISH Pause program. Medley did not pay these Pause

fees.

   Over a month after Medley’s debts were discharged, DISH sent an email directly

to Medley to collect the Pause fees. In response, Medley’s counsel sent DISH the

first of three facsimiles identifying Medley’s DISH account and specifically notified

DISH that the law firm of Leavengood, Dauval & Boyle represented Medley “with

regard to her debts generally (i.e. for the purpose of settling ALL of her debts for

filing a bankruptcy), including the above listed account and any other accounts of

debts which you or your agency is attempting to collect from our client(s).”

Subsequently, DISH sent four more emails directly to Medley seeking payment of

the monthly Pause charges DISH continued to bill. In response, Medley’s attorneys

twice re-sent the same facsimile.

   The facsimiles from Medley’s attorneys also noted the TCPA’s prohibition

against making any call to their client using an automatic telephone dialing system

(“ATDS”) or an artificial or pre-recorded voice to a cellular phone without prior

consent. The facsimiles expressly stated that “[t]o the extent any such prior express

consent existed, if any, to call the above person using an ATDS, such consent is

hereby forever revoked consistent with the Florida and federal law.” DISH made six

automated calls to Medley’s cell phone after receiving the first fax.


                                          4
               Case: 18-13841       Date Filed: 05/01/2020      Page: 5 of 21



    When the DISH Pause feature expired, DISH removed it from Medley’s account,

restored her television services, and immediately disconnected her account for

nonpayment of her DISH Pause charges. DISH then adjusted the new post-discharge

charges to zero.

    Medley filed suit in the Middle District of Florida raising claims under the

FCCPA and the TCPA. Medley claimed DISH violated the FCCPA because DISH

continued to contact her directly knowing she was represented by counsel about a

debt it knew had been discharged in bankruptcy.1 In addition, Medley claimed DISH

violated the TCPA by using an ATDS or prerecorded voice to call Medley on her

cell phone after Medley revoked her consent to receive such calls. The district court

granted summary judgment in DISH’s favor on all claims.

    The district court characterized the Pause debt and the satellite services debt as

separate debts, ultimately finding that the services debt was discharged, but the

Pause debt was not. The court reasoned that the Agreement was an executory

contract that was not deemed rejected under bankruptcy law because Medley failed

to specifically list it on Schedule G of her bankruptcy schedules. Because the

Agreement was not deemed rejected, the Pause charges that accrued after the petition

was filed were post-petition debt that was not discharged in the bankruptcy.



1
 Medley also alleged harassment in violation of § 559.77(1) under the FCCPA, but she did not
appeal that claim.
                                              5
              Case: 18-13841    Date Filed: 05/01/2020   Page: 6 of 21



   The district court relied on this threshold finding to grant DISH summary

judgment on Medley’s FCCPA claims. The court first found that DISH did not

attempt to collect an illegitimate in debt in violation of FCCPA § 559.72(9) because

DISH’s alleged unlawful contact with Plaintiff concerned only the Pause debt that

was not discharged. Likewise, the communications to DISH from Medley’s

attorneys stated that they represented Medley concerning the discharged services

debt; DISH directly contacted Medley only about the non-discharged Pause debt;

thus DISH did not violate FCCPA § 559.72(18)’s prohibition on directly contacting

a debtor it knows to be represented by counsel. Finally, the district court found

DISH’s automated telephone calls did not violate the TCPA because the TCPA does

not authorize unilateral revocation of consent to receive automated calls when such

consent is given in a bargained-for contractual provision. Medley appeals.

                                  II.   ANALYSIS

    We review a district court’s grant of summary judgment de novo, “viewing all

facts and reasonable inferences in the light most favorable to the nonmoving party.”

Jurich v. Compass Marine, Inc., 764 F.3d 1302, 1304 (11th Cir. 2014).

                     A. EFFECT OF THE BANKRUPTCY

    Before addressing the FCCPA and TCPA claims on appeal, we must determine

whether the district court erred in finding the Pause debt was not discharged in

Medley’s bankruptcy. We find it did. As explained herein, the Agreement was


                                         6
              Case: 18-13841     Date Filed: 05/01/2020    Page: 7 of 21



deemed rejected as a matter of law under the Bankruptcy Code during Medley’s

bankruptcy; as a result, DISH had a prepetition breach of contract claim for the debt

as a general unsecured creditor; that claim was discharged when the bankruptcy

court entered the discharge order.

      A fundamental objective of the Bankruptcy Code “is to provide a procedure

by which certain insolvent debtors can reorder their affairs, make peace with their

creditors, and enjoy a new opportunity in life with a clear field for future effort.” In

re St. Laurent, 991 F.2d 672, 680 (11th Cir. 1993) (internal quotations omitted). To

accomplish this fresh start policy, the “Bankruptcy Code contains broad provisions

for the discharge of debts, subject to” certain limited exceptions enumerated under

11 U.S.C. § 523(a). Lamar, Archer & Cofrin v. Appling, __ U.S. __, 138 S. Ct. 1752,

1758, 201 L. Ed. 2d 102 (2018).

      When a Chapter 7 debtor receives a discharge, she is discharged from all debts

and “any liability on a claim” that arose, or are determined to arise, before the

bankruptcy is filed. 11 U.S.C. § 727(b); In re Mitchell, 633 F.3d 1319, 1326 (11th

Cir. 2011) (A discharge in bankruptcy discharges only those debts which are in

existence at the time the petition in bankruptcy is filed.). A Chapter 7 discharge

relieves the debtor of personal liability; it does not nullify a prepetition agreement

or render any agreement unenforceable. See e.g., Johnson v. Home State Bank, 501
U.S. 78, 83, 111 S. Ct. 2150, 115 L. Ed. 2d 66 (1991) (stating that a Chapter 7


                                           7
                Case: 18-13841        Date Filed: 05/01/2020       Page: 8 of 21



discharge “extinguishes only ‘the personal liability of the debtor’” and rejecting the

argument that the underlying lien disappears with a discharge) (emphasis in

original).

    DISH’s claim for the Pause debt is derived from the Agreement. The Agreement

provides:

       Suspension of Service: If you participate in DISH Pause or any other
       program that allows you to temporarily suspend your DISH service at
       any time during your term commitment, your term commitment will be
       extended by the number of days that your service is suspended. DISH
       will determine eligibility for participation and may deny eligibility for
       any reason.

The Agreement also specifies the Pause fee at $5.00 upon Medley’s election to

participate.

     Both parties accept on appeal the district court’s characterization of the

Agreement as an executory contract.2 Section 365 of the Bankruptcy Code governs

executory contracts. 11 U.S.C. § 365(a). Under § 365, a trustee may assume or reject

any executory contract of the debtor. In a Chapter 7 bankruptcy case, “if the trustee

does not assume or reject an executory contract . . . of the debtor within 60 days after

the order for relief . . . then such contract . . . is deemed rejected.” Id. §365(d)(1).

Here, it is undisputed that the trustee neither assumed nor rejected the Agreement.




2Although Medley questions the validity of the district court’s characterization of the Agreement
as executory and disputes that such characterization is even necessary to decide this case, she did
not appeal such determination, and thus it is not an issue properly before this panel.
                                                 8
              Case: 18-13841     Date Filed: 05/01/2020    Page: 9 of 21



The district court held that the Agreement was not deemed rejected under § 365

because Medley failed to disclose it as an executory contract on Schedule G. We

disagree.

     Medley’s failure to specifically list the Agreement as an executory contract on

Schedule G does not prevent its deemed rejection. First, Medley disclosed DISH as

an unsecured creditor on Schedule F. Thus, the trustee had notice of their

relationship. Second, DISH clearly had notice of the bankruptcy and could have

objected to the dischargeability of its breach of contract claim, but it did not do so.

Finally, no evidence indicates Medley intentionally concealed the Agreement with

DISH. See In re the Matter of Provider Meds, LLC, 907 F.3d 845, 858 (5th Cir.

2018) (“At a minimum, the statutory presumption of rejection after sixty days is

conclusive where there is no suggestion that the debtor intentionally concealed a

contract from the estate’s trustee.”). Because the trustee neither assumed nor rejected

the Agreement, Medley disclosed her relationship with DISH on the petition, and no

evidence indicates Medley attempted to conceal the Agreement from the trustee, we

find the Agreement was deemed rejected pursuant to § 365(d)(1) of the Bankruptcy

Code.

    Rejection of a contract constitutes a breach of the contract immediately before

the filing of the bankruptcy petition. 11 U.S.C. § 365(g)(1). Rejection does not

dissolve or nullify the contract. Thompkins v. Lil’ Joe Records, Inc., 476 F.3d 1294,


                                          9
              Case: 18-13841     Date Filed: 05/01/2020    Page: 10 of 21



1306-1307 (11th Cir. 2007) (“[R]ejection does not embody the contract-vaporizing

properties so commonly ascribed to it…. Rejection merely frees the estate from the

obligation to perform; it does not make the contract disappear.” (internal quotation

marks and citation omitted)). Rejection results in a prepetition breach under the

terms of § 365(g), and the non-debtor party’s remedy is a claim for breach of

contract. 11 U.S.C. § 365(g)(1); Thompkins, 476 F.3d at 1307. Thus, upon rejection

of the Agreement, DISH had a prepetition breach of contract claim against Medley

for the Pause debt.

    DISH’s claim, however, was discharged when the bankruptcy court entered the

discharge order. As stated earlier, under § 727(b) of the Bankruptcy Code, a

discharge in a Chapter 7 case “discharges the debtor from all debts” and “any

liability on a claim” that arose or are determined to arise before the petition is filed.

11 U.S.C. § 727(b); In re Edgeworth, 993 F.2d 51, 53 (5th Cir. 1993) (“A discharge

in bankruptcy does not extinguish the debt itself, but merely releases the debtor from

personal liability for the debt.”). Thus, DISH’s prepetition breach of contract claim

to recover the Pause debt was discharged in Medley’s Chapter 7 bankruptcy case.

Having determined that DISH’s claim for the Pause debt was discharged, we now

analyze the FCCPA and TCPA claims.

                                 B. FCCPA CLAIMS

    Medley appeals the district court’s rulings in favor of DISH on her FCCPA


                                           10
             Case: 18-13841     Date Filed: 05/01/2020   Page: 11 of 21



claims under § 559.72(9) and § 559.72(18). FCCPA § 559.72(9) prohibits any

person, in collecting consumer debts, from attempting to enforce a debt that person

knows is not legitimate, or from asserting the existence of any other legal right who

knows the right does not exist. Fla. Stat. § 559.72(9). FCCPA § 559.72(18) prohibits

any person, in collecting consumer debts, to communicate with a debtor if that

person knows that the debtor is represented by an attorney “with respect to such

debt[.]” Fla. Stat. § 559.72(18). Medley contends that DISH violated FCCPA §

559.72(9) by attempting to collect debt it knew had been discharged in bankruptcy

and violated § 559.72(18) by directly contacting her about such debt knowing she

was represented by counsel.

    The district court ruled in favor of DISH on both claims based on its threshold

finding that the Pause debt had not been discharged in Medley’s bankruptcy. As to

Medley’s § 559.72(9) claim, the court reasoned DISH properly attempted to collect

the Pause debt because it had not been discharged. As to Medley’s § 559.72(18)

claim, the court found that although DISH knew Medley was represented by counsel

with respect to the discharged services debt, it had no knowledge that Medley was

represented by counsel with respect to the non-discharged Pause debt it was

attempting to collect; thus, DISH’s direct contacts were permissible. As we have

previously explained, however, DISH’s claim to the Pause debt was discharged in

Medley’s bankruptcy. As a result, the basis on which the district court granted


                                         11
             Case: 18-13841     Date Filed: 05/01/2020    Page: 12 of 21



summary judgment is erroneous.

    We agree with Medley that DISH attempted to collect debt it had no legal right

to collect because the debt had been discharged in bankruptcy, and we agree that

DISH directly contacted Medley after having received notice that she was

represented by counsel. To hold a defendant liable, however, both statutes require a

plaintiff to establish that the debt collector possessed actual knowledge. In addition,

the FCCPA provides for a bona fide error defense. Fla. Stat. § 559.77(3). The district

court did not address either. Thus, we remand this case to the district court to

consider whether DISH actually knew that the Pause charges were invalid and that

Medley was represented by counsel with regard to the debt it was attempting to

collect, and if so, whether such errors were unintentional and the result of bona fide

error.

                                  C. TCPA CLAIM

    Finally, Medley appeals the district court’s ruling in favor of DISH on her TCPA

claim. The TCPA forbids “any person . . . to make any call (other than a call . . .

made with the prior express consent of the called party) using any automatic

telephone dialing system or an artificial or prerecorded voice . . . to any telephone

number assigned to a . . . cellular telephone service.” 47 U.S.C. § 227(b)(1). The

parties do not dispute that Medley expressly consented to be contacted by a

prerecorded voice or ATDS in the Agreement. And there is no dispute that Medley


                                          12
             Case: 18-13841     Date Filed: 05/01/2020   Page: 13 of 21



unilaterally attempted to revoke that consent via the faxes her attorneys sent to

DISH, yet DISH continued to contact her. The question is whether the TCPA allows

unilateral revocation of consent given in a bargained-for contract. The district court

found that it does not, and we agree.

    The district court followed the Second Circuit’s reasoning in Reyes v. Lincoln

Auto. Fin. Servs., 861 F.3d 51, 56 (2nd Cir. 2017), the only Circuit to specifically

address whether the TCPA allows a consumer to unilaterally revoke consent to

receive automated calls when such consent is given as part of a bargained-for

exchange. Like Medley, the plaintiff in Reyes expressly consented to receive

automated telephone calls to collect a debt as part of a bilateral agreement and

expressly revoked his consent to receive such calls. When the defendant continued

to call, the plaintiff sued for violations of the TCPA. The Second Circuit affirmed

summary judgment for the defendant, holding that “the TCPA does not permit a

party who agrees to be contacted as part of a bargained-for exchange to unilaterally

revoke that consent.” Id. at 56. Acknowledging that the text of the TCPA is silent as

to consent and “evidences no intent to deviate from common law rules defining

‘consent,’” the Circuit applied the common law contract rules defining revocation

of consent in legally-binding agreements. Under such rules, although consent given

voluntarily and gratuitously is revocable under common law, consent given as a




                                         13
              Case: 18-13841     Date Filed: 05/01/2020    Page: 14 of 21



mutually-agreed-upon term in a legally binding contract is not. Id. at 57-58 (citations

omitted).

    Like the district court, we agree with the Second Circuit. We have expressly

stated that “an ‘agreement is a manifestation of mutual assent on the part of two or

more persons,’ [and thus] it is black-letter contract law that one party to an agreement

cannot, without the other party’s consent, unilaterally modify the agreement once it

has been executed.” Kuhne v. Fla. Dep’t of Corrs., 745 F.3d 1091, 1096 (11th Cir.

2014) (quoting Restatement (Second) of Contracts § 3 (Am. Law Inst. 1981); (citing

17A Am. Jur. 2d Contracts § 500 (West database updated Dec. 2013))). As Reyes

notes, this rule originates from the foundational “requirement that every provision

of a contract—including any proposed modification—receive the ‘mutual assent’ of

every contractual party in order to have legal effect.” Reyes, 861 F.3d at 57 (citation

omitted).

    Medley argues such a determination is at odds with our decision in Osorio v.

State Farm Bank, F.S.B., 746 F.3d 1242 (11th Cir. 2014), with the Federal

Communication Commission’s (“FCC”) 2015 Ruling, In the Matter of Rules &

Regulations Implementing the Tel. Consumer Prot. Act of 1991, 30 F.C.C. Rcd.

7961, 7994-7999 (2015) (the “2015 FCC Ruling”), and with the consumer-

protection purposes of the TCPA. We are unpersuaded. Contractual consent was not

at issue in Osorio or the 2015 FCC Ruling. In Osorio, we addressed oral revocation


                                          14
             Case: 18-13841    Date Filed: 05/01/2020   Page: 15 of 21



of consent when given gratuitously in a credit application. Id. at 1255. We

acknowledged that the TCPA is silent “regarding the means of providing or revoking

consent” and, like the Second Circuit, “presume[d] that Congress sought to

incorporate ‘the common law concept of consent.’” Id. (quoting Gager v. Dell Fin.

Servs., LLC, 727 F.3d 265, 270 (3d Cir. 2013); citing Neder v. United States, 527
U.S. 1, 21, 119 S. Ct. 1827, 144 L. Ed. 2d 35 (1999)). Finding oral revocation

generally permissible under common-law notions of consent, we held that the debtor

could “orally revoke any consent previously given” to the creditor “in the absence

of any contractual restriction to the contrary.” Id. (internal quotation marks and

citations omitted).

    Likewise, the 2015 FCC Ruling did not address contractual consent. The FCC

found that “the most reasonable interpretation of consent is to allow consumers to

revoke consent if they decide they no longer wish to receive voice calls or texts.”

2015 FCC Ruling, 30 F.C.C. Rcd. at 7993-94. The FCC stated that “an interpretation

that would lock consumers into receiving unlimited, unwanted texts and voice calls

is counter to the consumer-protection purposes of the TCPA and to common-law

notions of consent.” Id. at 7994. Neither Osorio nor the 2015 FCC Ruling addresses

consent given in a legally binding agreement. Instead, Osorio and the FCC 2015

Ruling address consent given generally and rely on common law tort principles to

find that consent is revocable under the TCPA. See Osorio, 746 F.3d at 1253 (citing


                                        15
             Case: 18-13841     Date Filed: 05/01/2020   Page: 16 of 21



to RESTATEMENT (2D) OF TORTS); 2015 FCC Ruling, 30 F.C.C. Rcd. at 7994 n.223

(citing to the RESTATEMENT (2D) OF TORTS § 892A, cmt. i. (1979)). Here, however,

Medley gave consent as a mutually-agreed-upon term in a contract; therefore, we

must analyze revocation of consent under the common law principles governing

contracts. As discussed above, common law contract principles do not allow

unilateral revocation of consent when given as consideration in a bargained-for

agreement.

    We, like the Second Circuit, are also unpersuaded by the argument that

unilateral revocation of consent given in a legally binding agreement is permissible

because it comports with the consumer-protection purposes of the TCPA. “It was

well-established at the time that Congress drafted the TCPA that consent becomes

irrevocable when it is integrated into a binding contract, and we find no indication

in the statute’s text that Congress intended to deviate from this common-law

principle in its use of the word ‘consent.’” Reyes, 861 F.3d at 58 (citing Neder v.

United States, 527 U.S. 1, 21, 119 S. Ct. 1827, 144 L. Ed. 2d 35 (1999)). Permitting

Medley to unilaterally revoke a mutually-agreed-upon term in a contract would run

counter to black-letter contract law in effect at the time Congress enacted the TCPA.

“Absent express statutory language to the contrary, we cannot conclude that

Congress intended to alter the common law of contracts in this way.” Reyes, 861
F.3d at 59 (citing Neder, 527 U.S. at 21–23, 119 S. Ct. 1827).


                                         16
           Case: 18-13841   Date Filed: 05/01/2020   Page: 17 of 21



                             CONCLUSION

     For the foregoing reasons, the district court’s order granting summary

judgment to DISH is AFFIRMED as to the TCPA claim and REVERSED AND

REMANDED as to the FCCPA claims.




                                     17
              Case: 18-13841     Date Filed: 05/01/2020    Page: 18 of 21



GRANT, Circuit Judge, concurring:

      I agree with both of the Court’s principle conclusions. First, Medley’s

FCCPA claims should proceed because her Agreement with DISH was “deemed

rejected” under 11 U.S.C. § 365(d)(1), meaning that she did not accrue new debt

on the Agreement after bankruptcy. Second, Medley’s TCPA claim fails because

she could not unilaterally revoke the written Agreement’s consent provision. I

write separately to note that the Agreement’s rejection (and the debt’s discharge)

may affect DISH’s ability to contact Medley apart from her ability to withdraw

consent. In short, although the Agreement’s rejection did not nullify the consent

provision, the subsequent discharge of Medley’s debt may have taken DISH’s

actions outside the provision’s scope.

      At first blush, the consent provision’s continuing ability to shield DISH from

TCPA liability seems counterintuitive; the provision, after all, is part of a contract

that was rejected in bankruptcy. But as the Court’s opinion notes, rejection “does

not dissolve or nullify the contract.” Maj. Op. at 9 (citing Thompkins v. Lil’ Joe

Records, Inc., 476 F.3d 1294, 1306–07 (11th Cir. 2007)). Rather, the Bankruptcy

Code tells us that “the rejection of an executory contract . . . constitutes a breach of

such contract.” 11 U.S.C. § 365(g).

      Because debtors typically emerge from Chapter 7 bankruptcies with a fresh

start, it is tempting to think of rejection as a process by which the debtor is entirely


                                           18
              Case: 18-13841     Date Filed: 05/01/2020    Page: 19 of 21



relieved of her contractual obligations. It is important, though, to distinguish

between rejection and discharge. Rejection is about whether the estate, as opposed

to the debtor, will undertake the obligations of an executory contract. But rejection

does not free the debtor of any obligation. Rather, it “merely frees the estate from

the obligation to perform.” Maj. Op. at 10 (quoting Thompkins, 476 F.3d at 1306)

(emphasis added); see also Michael T. Andrew, Executory Contracts in

Bankruptcy: Understanding “Rejection,” 59 U. Colo. L. Rev. 845, 848 (1988). So

the financial obligation is no more, but the debtor may retain other obligations or

agreements depending on what else is contained in the rejected contract.

      Here, when the Chapter 7 trustee failed to assume the Agreement within 60

days, it was rejected by operation of law. The bankruptcy court’s order on August

26, 2014, then discharged Medley “from all debts that arose before the date of the

order for relief.” 11 U.S.C. § 727(b). This included Medley’s debt to DISH. “A

Chapter 7 discharge relieves the debtor of personal liability; it does not nullify a

prepetition agreement or render any agreement unenforceable.” Maj. Op. at 7

(citing Johnson v. Home State Bank, 501 U.S. 78, 83 (1991)). Medley’s consent to

be contacted by DISH is not a personal liability of Medley, so the consent

provision might appear to be no more affected by the discharge order than by the

Agreement’s rejection.




                                          19
              Case: 18-13841    Date Filed: 05/01/2020   Page: 20 of 21



      But here is the reason that I write: the consent provision did not grant DISH

an unrestricted right to contact Medley for any reason, for eternity. Medley only

authorized DISH “to contact [her] regarding [her] DISH Network account or to

recover any unpaid portion of [her] obligation to DISH, through an automated or

predictive dialing system or prerecorded messaging system.” After the Agreement

was rejected, the entirety of Medley’s account with DISH was her outstanding

obligation for unpaid fees and early termination. And after Medley’s personal

liability was discharged, she did not have any obligation to DISH, let alone an

unpaid obligation. That may mean that under the terms of the contract DISH was

not permitted to call her.

                                   *     *      *

      The parties assumed that the critical question was whether Medley could

unilaterally revoke her consent, and the Court correctly says no. But this correct

holding—that rejection of a contract is not the same as dissolution of a contract—

need not invite phantom obligations that can never dissipate. In my view, the

parties ignored the logical follow-on question: whether, given the discharge of

Medley’s debt, DISH’s phone calls were permitted by the consent provision. Had

Medley raised this argument, it is not clear how we would have resolved it; that

would require answering several unbriefed questions of both statutory and

contractual interpretation. It may well be that because Medley no longer had any


                                         20
             Case: 18-13841     Date Filed: 05/01/2020    Page: 21 of 21



debt, the phone calls were not permitted. Or it could be that DISH had some kind

of TCPA or contractual defense against liability for a good-faith error. But the

parties did not gather evidence on these issues or brief them, and I see no reason to

depart from the general rule that we do not resolve legal issues unless they are

properly raised by the parties. See Access Now, Inc. v. Sw. Airlines Co., 385 F.3d
1324, 1330 (11th Cir. 2004) (to evaluate an argument that has not been presented

“would undermine the very adversarial nature of our appellate system”); see also

Singleton v. Wulff, 428 U.S. 106, 120 (1976) (federal appellate courts do not

generally resolve issues not considered below). Still, it is important to note that the

analysis need not always end where the parties left it here.




                                          21